IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 194 DB 2017 (No. 54 RST 2020)
                                             :
LENARD FREDRICK COLLETT                      :   Attorney Registration No. 150064
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Montgomery County)


                                        ORDER


PER CURIAM


       AND NOW, this 21st day of August, 2020, the Report and Recommendation of

Disciplinary Board Member dated August 14, 2020, is approved and it is ORDERED that

Lenard Fredrick Collett, who has been on Inactive Status, has demonstrated that he has

the moral qualifications, competency and learning in law required for admission to

practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.